CHRISTOPHER S. WALSH, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentWalsh v. CommissionerDocket No. 36064-84United States Tax Court1987 U.S. Tax Ct. LEXIS 182; April 24, 19871987 U.S. Tax Ct. LEXIS 182">*182 STERRETTDECISIONPursuant to agreement of the parties in this case, it is ORDERED and DECIDED: That there are deficiencies in excise taxes due from the petitioner as follows: Taxable YearExcise Tax DeficiencySect. 4975(a)Sect. 4975(b)197810.41None1979135.41None1980260.41None1981385.41None1982510.41NoneChief Judge Samuel B. Sterrett* * *It is hereby stipulated that the Court may enter the foregoing decision in this case. It is further stipulated that, effective upon entry of this decision by the Court, petitioner waives the restrictions contained in section 6213(a) of the Internal Revenue Code of 1954 prohibiting assessment and collection of any deficiencies in taxes shown above in this decision, plus statutory interest, until the decision of the Tax Court has become final. WILLIAM F. NELSON Chief Counsel Internal Revenue Service (LN)